DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 22-30, drawn to a UE estimating timing advance for transmission to a base station, classified in H04W56/001.
II. Claims 13-21, drawn to a base station that determines timing advance of received preamble and decoding accordingly, classified in H04W74/0833.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as estimating the timing advance by a UE; subcombination II has separate utility such as determining the timing advance applied to the received transmission by the base station.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate search strategies are required for the separate subcombination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Ryan Thelen (Reg. No. 65,830) on 02/24/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 13-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 and 22-30 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 21 recites that “the RACH communication comprises: a four-step RACH msg3 communication”, and according to its parent claim 13, the RACH communication is decoded prior to transmitting a RAR to the UE (see “decoding, prior to transmitting a random access response (RAR) communication to the UE, the RACH communication based at least in part on the estimated TA” in claim 13).  However, according to the four-step RACH procedure, both known in the art and shown in paragraph [0035] in the specification of the current application, the msg3 in the four-step RACH procedure is always transmitted to the base station after the base station transmits the RAR as msg2 of the four-step RACH procedure.  Therefore, it is not possible for the base station to decode the four-step RACH msg3 communication prior to transmitting the RAR since msg3 has yet to be received by the base station prior to the transmission of the RAR.
It is noted that in the two-step RACH process, the msg3 is included in the msgA transmitted to the base station prior to the base station transmits the RAR.  However, this is a two-step RACH procedure and therefore the msg3 in this procedure is not considered as the claimed “four-step RACH msg3 communication”. 
As shown above, it is not understood how a four-step RACH msg3 communication may be decoded prior to transmitting a random access response (RAR) 
	For the purpose of examination, claim 21 would be interpreted as “wherein the RACH communication comprises: a message including the same type of information that is included in a four-step RACH msg3 communication”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gau (US 2018/0198646) in view of Chen (US 2020/0146069).
Gau discloses the following features.
 	Regarding claim 13, a method of wireless communication performed by a base station (see “network (e.g. a base station)” recited in paragraph [0017] and see Network in Fig. 1), comprising: determining, based at least in part on a RACH preamble communication received from a UE (see Msg 1 including RACH preamble and RACH data in Fig. 1), an estimated TA for a RACH communication transmitted from the UE (see step 520 in Fig. 5, wherein the network (e.g. a base station) obtain a timing advance according to the received RACH preamble); and decoding, prior to transmitting a RAR communication to the UE (see Fig. 1, wherein the RA response is transmitted after receiving the RACH data in Msg1), the RACH communication based at least in part on the estimated TA (see step 530 in Fig. 5 and Fig. 7, wherein the RACH data is decoded with timing advance compensation).
Regarding claim 14, determining the estimated TA for the RACH communication based at least in part on a TA applied to the RACH preamble communication (see “Step 
Regarding claim 15, applying a TA correction to the RACH communication when decoding the RACH communication, wherein the TA correction is determined based at least in part on the estimated TA (see TA compensation based on TA for preamble performed on the RACH data as shown in Fig. 7).
	Regarding claim 16, decoding the RACH communication using an input sample timing that is different from an input sample timing used to decode the RACH preamble communication (see separate FFT window for the RACH preamble OFDM symbol and the RACH data OFDM symbol as shown in Fig. 3)..
	Regarding claim 17, wherein the input sample timing, that is used to decode the RACH communication, is used to determine one or more OFDM symbol boundaries as a FFT engine that is used to decode the RACH (see separate FFT window for the RACH preamble OFDM symbol and the RACH data OFDM symbol as shown in Fig. 3, wherein the FFT window determines the OFDM symbol boundaries).
Regarding claim 18, determining, based at least in part on a quantity of other RACH preamble communications received in a slot in which the RACH preamble communication is received, to decode the RACH communication using an input sample timing that is different from an input sample timing used to decode the RACH preamble communication (see Figs. 3-4 and paragraph [0019], wherein the quantity such as the SCS, CP and GT is used to determine the FFT window; and see Fig. 3 and Fig. 4, wherein different FFT window is used for the preamble and the RACH data); and decoding, based at least in part on determining to decode the RACH communication 
	Regarding claim 20, wherein the RACH communication comprise: a payload portion of a two-step RACH msgA communication (see two-step RACH Msg1 in Fig. 1, which includes a payload portion such as the RACH data symbol shown in Fig. 3; also see Chen Fig. 4, which use the terminology of MsgA for the Msg1 of the two-step RACH procedure).
	Gau does not explicitly disclose the following features: regarding claim 13, decoding, prior to transmitting a RAR communication to the UE, the RACH communication (Gau shows in Fig. 1, that the RAR is transmitted after receiving the RACH data; Gau also discloses decoding the RACH data, but does not explicitly show that the decoding occur prior to the RAR transmission); regarding claim 21, wherein the RACH communication comprises: a four-step RACH msg3 communication.
	Chen discloses the following features.
	Regarding claim 13, decoding, prior to transmitting a RAR communication to the UE, the RACH communication (see “an acknowledgement corresponding to the sent MsgA is included in the MsgB” recited in paragraph [0100], wherein MsgA includes the RACH data in the 2-step RACH procedure as shown in Chen and Gau, and MsgA must have been decoded before an acknowledgement can be sent; and therefore the MsgA must have been decoded before transmitting the acknowledgement/RAR).

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Gau using features, as taught by Chen in order to inform the UE that the RACH procedure had succeeded (see paragraph [0100] of Chen).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473